 



Exhibit 10.2
INCENTIVE COMPENSATION AGREEMENT
     THIS INCENTIVE COMPENSATION AGREEMENT (this “Agreement”), is made and
entered into as of September 14, 2007, between CapitalSouth Bank, an Alabama
banking corporation (the “Employer” and also referred to herein as “CapitalSouth
Bank”), and Mr. James C. Bowen (the “Executive”).
W I T N E S S E T H:
     WHEREAS, CapitalSouth Bancorp, a Delaware corporation and a registered bank
holding company (“CapitalSouth”), and Monticello Bancshares, Inc., a Florida
corporation (“Monticello”), have executed an Agreement and Plan of Merger (the
“Merger Agreement”), joined in by Mr. James C. Bowen (a/k/a Jake Bowen), a
resident of Duval County, Florida, pursuant to which Monticello will be merged
into CapitalSouth (the “Merger”), and it is contemplated that in connection with
the consummation of the Merger Agreement and pursuant to the terms of a certain
Bank Merger Agreement (the “Bank Merger Agreement”), Monticello Bank, a federal
savings bank (“Monticello Bank”), will be merged with and into CapitalSouth
Bank;
     WHEREAS, the Executive is currently employed by Monticello and Monticello
Bank as Chief Executive Officer;
     WHEREAS, the Executive has skill and experience in the management and
operation of a residential mortgage loan origination business, including
specifically the Mortgage Lion operation heretofore conducted by Monticello Bank
(the “Mortgage Division”);
     WHEREAS, following the consummation of the Bank Merger Agreement,
CapitalSouth Bank desires to continue the operation of the Mortgage Division;
     WHEREAS, CapitalSouth Bank desires for the Executive to manage the Mortgage
Division following consummation of the Merger in accordance with the terms and
provisions of this Agreement, applicable law and good business practice;
     WHEREAS, the Executive and CapitalSouth heretofore entered into that
certain Non-Competition Agreement, dated February 28, 2007 (the “Non-Competition
Agreement”), which is an obligation independent of this Agreement, but which is
modified hereby; and
     WHEREAS, the parties intend and desire that this Agreement supersede and
replace in all respects existing agreements or understandings between Monticello
Bank, Mortgage Lion, Inc., or any of their affiliates, on the one hand, and the
Executive.
     NOW, THEREFORE, in consideration of the promises, mutual covenants set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, do hereby agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1: EMPLOYMENT OF EXECUTIVE; DUTIES AND RESPONSIBILITIES
     1.1 Employment of Executive. Employer shall employ the Executive, and the
Executive shall provide services to Employer as an employee, on an at will basis
and as further provided under the terms and conditions of this Agreement.
     1.2 Term of Agreement. The term of this Agreement and the commencement of
employment of the Executive by Employer shall begin on the Closing Date, as that
term is defined in the Merger Agreement (the “Closing Date”), and shall continue
for an indefinite length of time until either the Executive or the Employer
gives at least fourteen (14) calendar days notice to the other party of its
intention to cancel this Agreement or upon the occurrence of one of the
termination provisions set forth in Section 3 hereto (the “Agreement Term”).
Nothing in this Agreement shall be construed as requiring the Employer to employ
the Executive for any particular period of time or for life and for all purposes
the Executive shall be considered an AT WILL employee.
     1.3 Offices and Positions of Executive. During the Agreement Term, except
as otherwise mutually agreed by Employer and the Executive and subject to
Section 3 hereof, the Executive shall serve as President of the Mortgage
Division.
     1.4 Duties and Responsibilities. During the Agreement Term, the Executive
shall perform such duties and responsibilities as the management of Employer
shall assign to the Executive from time to time and which can reasonably be
expected to be performed by a person serving in a similar position. Subject to
the foregoing, it is generally contemplated that the Executive shall be
responsible for the overall management of the line of business of the Mortgage
Division, including management of loan repurchase demands and the recommendation
to Employer of legal counsel for same, and as such shall be responsible for
assembling and retaining the officers and staff thereof, subject to the ordinary
employment and compensation policies of the Employer; provided that with respect
to key officers of the Mortgage Division, including, without limitation,
Mr. Byron McDaniel, it is expressly contemplated that any compensation of such
persons shall be determined by the Executive, shall not be inconsistent with the
compensation provided to the Executive under this Agreement, and shall reduce,
on a dollar-for-dollar basis (before taxes), the compensation otherwise due to
the Executive under this Agreement. The Executive agrees to devote such of his
full business time and energy to the business of Employer as is needed and shall
perform his duties in a trustworthy and business-like manner, all for the
purposes of advancing the interests of the Mortgage Division and the Employer.
The Executive shall report to the President of CapitalSouth or such other person
designated by the Chief Executive Officer of Employer. Executive shall perform
his services hereunder in a manner consistent with customary practices of
professional managers of residential mortgage origination businesses, applicable
policies of CapitalSouth Bank (except as otherwise may be expressly modified
with respect to the business of the Mortgage Division), applicable law and safe
and sound banking practices, all in a trustworthy and businesslike manner of the
purposes of advancing the interests of CapitalSouth and CapitalSouth Bank.
     1.5 Annual Budget. The Executive, on behalf of the Mortgage Division, shall
prepare annually a detailed budget for the Mortgage Division. It is expected
that such budget shall reflect an annual pre-tax profit of not less than Three
Hundred Sixty Thousand Dollars

2



--------------------------------------------------------------------------------



 



($360,000.00). An initial draft of such budget shall be completed and submitted
to executive management of the Employer for review not later than November 30th
of each year with respect to the following fiscal year. Executive shall provide
such further information and supporting details as may be requested by Employer
with respect to such budget and shall, based on discussions with executive
management of the Employer, revise such budget into a final form to reflect the
policies and outlook of the Employer with respect to the Mortgage Division (such
budget, as approved by the Employer, the “Final Budget”). The Executive shall
use his reasonable and good faith efforts to effectively implement the Final
Budget, subject to such changes which are approved from time to time by the
Employer. All salary levels for persons other than key officers who participate
in the Incentive Compensation Payment shall not exceed the prevailing market and
any related party transactions shall be subject to approval by executive
management of the Employer.
     1.6 Scope of Mortgage Division. All product offerings of the Mortgage
Division, including construction/permanent loans and builder loans, will be
subject to the prior approval of the executive management of the Employer, with
the general expectation that they shall be based upon standards determined
solely by CapitalSouth Bank. It is understood that all construction loans will
be subject to review and oversight by CapitalSouth Bank personnel.
SECTION 2: COMPENSATION; REIMBURSEMENT; AND BENEFITS
     2.1 Compensation. Executive will be compensated for services hereunder
during the Agreement Term in an amount equal to forty percent (40%) of the
annual pre-tax profits of the Mortgage Division (the “Incentive Compensation
Payment”), based upon a deemed March 31 fiscal year-end. Such profits shall be
computed in accordance with generally accepted accounting principles and as
further set forth on Appendix A hereto. Incentive Compensation Payments during
the Agreement term will be made on the last business day of the month
immediately following the close of each calendar quarter; provided that fifty
percent (50%) of the Incentive Compensation Payment otherwise due at such time
shall be retained and thereafter distributed within five (5) business days
following the date on which CapitalSouth files its quarterly report with the
Securities and Exchange Commission on Form 10-Q after the close of
CapitalSouth’s first fiscal quarter of each year. At such time any “truing up”
with respect to annual pre-tax profits shall occur. Executive will receive no
compensation for Executive’s personal mortgage loan production or any base
salary. Executive will receive a draw of $2,500.00 per month that will be offset
against the amount of the Incentive Compensation Payment. Notwithstanding the
foregoing, any profits attributable to Reserve Related Profits (as defined in
Appendix A) shall be calculated solely as of the fourth anniversary of the
Closing Date and to the extent that as of such fourth anniversary date there is
a reasonable expectation of future unaccrued Loan Repurchase Costs (as defined
in Appendix A), such amount shall be subject to the mutual agreement of the
parties or if the parties cannot agree, any differences between their estimated
future amounts may be withheld by Employer but shall be paid at such time in the
future that the parties agree or such Loan Repurchase Costs are otherwise
finally determined and at such time, the remaining balance, if any, of profits
attributable to Favorable Reserve Adjustments shall be paid to Executive,
together with interest on such withheld amount at a rate of 10% per annum from
the fourth anniversary date.

3



--------------------------------------------------------------------------------



 



     2.2 Allocation of Incentive Compensation Payments. As contemplated in
Section 1.4 hereof, Executive is authorized and expected to reach arrangements
with other key officers of the Mortgage Division pursuant to which the Employer
shall compensate such key officers by remitting to them a portion of the
compensation otherwise payable to the Executive under Section 2.1 hereof. Such
arrangements shall be evidenced by written agreements executed by each such key
officer, Executive and the Employer but shall not, in any event, be inconsistent
with the obligations of the Employer to the Executive under this Agreement and
the method and timing of compensation paid hereunder unless otherwise expressly
agreed in writing.
     2.3 Other Benefits. The Executive shall not participate in any other
incentive and benefit programs or arrangements, such as cash bonus and stock
programs, made available by CapitalSouth and its affiliates and subsidiaries to
employees; provided that it is understood that the foregoing does not apply with
respect to compensation payable to directors, as such, of CapitalSouth.
Executive shall be permitted to participate in the health, disability and life
insurance programs of the Employer and the 401(k) or similar defined
contribution plan of the Employer in the same manner which employees generally
of the Employer are entitled to participate.
     2.4 Business Expenses. Employer shall reimburse the Executive for all
reasonable expenses incurred by Executive in accordance with the standard
policies and procedures of Employer, in the course of rendering his services
pursuant to this Agreement; provided that such expenses shall be consistent with
the requirements of the Final Budget; and provided further that the Executive
shall promptly submit such reasonable documentation as may be requested by
Employer to verify such expenditures.
     2.5 Vacation. The Executive shall be afforded vacation in accordance with
and under the same terms and conditions as are applicable to similarly situated
personnel of Employer and its affiliates. The Executive shall take into
consideration the needs of Employer and management responsibilities for the
Mortgage Division in setting his vacation schedule.
     2.6 Withholding Taxes. The Executive acknowledges and agrees that Executive
shall be subject to customary income, FICA, FUTA, state unemployment and similar
payroll withholding taxes applicable to employees generally. Executive further
acknowledges that payments made to Executive under this Agreement shall be
reported to Executive on Form W-2.
SECTION 3: TERMINATION OF EMPLOYMENT
     3.1 Termination of Agreement Term. The Agreement Term may be terminated by
notice as provided in Section 1.2 hereof or otherwise in the following manner:
          (a) Termination on Death or Disability. The Agreement Term shall
automatically terminate upon the death or Disability of the Executive. The term
“Disability” shall mean the Executive’s physical or mental incapacity, as
certified by a physician, that renders him incapable of performing the essential
functions of the duties required of him by this Agreement for six (6) months,
even with reasonable accommodation.
          (b) Termination For Cause. This Agreement, the employment of the
Executive, and the unaccrued obligations hereunder may be terminated by Employer
for “Cause”

4



--------------------------------------------------------------------------------



 



at any time during the Agreement Term upon written notice to the Executive,
which notice shall state the facts constituting such “Cause”. For the purpose of
this Section 3.1(b), the term “Cause” shall mean (i) willful misconduct or gross
malfeasance, or an act or acts of gross negligence in the course of employment;
(ii) the Executive’s commission, conviction, admission or confession of any
felony or crime of moral turpitude; (iii) willful violation of any law, rule,
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, (iv) if the Executive is removed and/or permanently
prohibited from participating in the conduct of the Employer’s affairs by an
order issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. Section 1818(e)(4) or (g)(1)); or (v) the existence of a
substantial and objective act of misfeasance or nonfeasance by the Executive
which is plainly sufficient, under sound banking principles (as recognized by
the Alabama State Banking Department, the Federal Deposit Insurance Corporation,
or any other appropriate bank regulatory authority to the extent said agencies
would no longer approve the Executive to hold a comparable executive position),
to conclude that the Executive is unfit to continue in the capacities stated in
this Agreement. Employer shall have the power to temporarily suspend Executive,
with pay, from duty if there is reasonable evidence of the possibility of Cause
until Cause is either proved or disproved; provided that, if disproved, full
reinstatement will immediately be effected; provided further that before, during
or after such suspension the Employer or the Executive may otherwise terminate
this Agreement as provided in Section 1.2 hereof.
     3.2 Consequences of Termination.
          (a) For Cause; Death or Disability; Without Good Reason. In the event
Executive’s employment and this Agreement are terminated, Employer shall be
under no further obligation to make payments or provide benefits to the
Executive, except for (i) Incentive Compensation Payments accrued through the
effective time of such termination, and reimbursable expenses incurred by but
not yet reimbursed to the Executive at the time of such termination and
(ii) with respect to profits comprising Reserve Related Profits, shall be paid
an amount equal to the full amount of Reserve Related Profits, as otherwise
determined hereunder (i.e., Executive is fully vested therein).
          (b) Time of Payment. Any amounts due to be paid under Section 3.2(a)
hereof shall be paid at the times such payment would have been due if this
Agreement had not been terminated (e.g., in the case of Reserve Related Profits,
promptly after the fourth anniversary of the Closing Date); provided that with
respect to the computation of profits for the quarter in which this Agreement
and employment are terminated, such payment shall be allocated on a daily pro
rata basis based on the number of calendar days of such calendar quarter which
were elapsed up to the effective time of termination of this Agreement.
          (c) Obligation of Employer to Make the Payments Under Section 3.2(a)
Hereof. Compliance by the Executive with the Non-Competition Agreement is a
condition precedent to Employer’s obligation to make, or to continue to make,
the payments referred to in Sections 2.1 and 3.2 hereof.
          (d) Employee Benefits. Following termination of this Agreement, the
Executive shall not be entitled to receive, and Employer shall not be required
to provide, any employee benefits other than (i) payments made pursuant to
Section 3.2(a) hereof, if applicable,

5



--------------------------------------------------------------------------------



 



(ii) group health and any other benefits coverage that is required to be
continued by applicable law; and (iii) vested accrued retirement benefits, if
any.
          (e) Extension of Non-Competition Agreement. The parties hereto hereby
agree to extend the “Non-Competition Period”, as defined in the Non-Competition
Agreement, by amending the first sentence of Section 1.1(a) of the
Non-Competition Agreement by adding the following at the end thereof: “;
provided that the Non-Competition Period shall be extended for a period of one
additional calendar year from the date of termination of the Incentive
Compensation Agreement entered into by and between CapitalSouth Bank and
Mr. Bowen if the Non-Competition Period otherwise applicable under this
Agreement would conclude prior to the expiration of such one-year extension.”
SECTION 4: CONFIDENTIALITY
     4.1 Confidentiality.
          (a) The Executive hereby acknowledges that during his employment by
Employer he will have contacts with and develop and serve the customers of
Employer and that in all of his activities, and through the nature of complying
with his obligations pursuant to this Agreement, he will have access to and will
acquire confidential information relating to the business, assets, operations,
customers, suppliers, contractual parties and other persons with whom Employer,
CapitalSouth and their respective affiliates and subsidiaries do business. The
Executive hereby acknowledges and confirms that such information constitutes the
exclusive property of Employer, CapitalSouth or their respective affiliates and
subsidiaries, as the case may be, and that such information is proprietary in
nature. Such information does not include information already in the public
realm or information received by Executive from third parties.
          (b) The Executive agrees in perpetuity that he shall not disclose to
others (except as permitted and as directed by Employer or only as to the extent
required pursuant to a subpoena or order of a court of competent jurisdiction)
any such information referred to in Section 4.1(a) hereof.
     4.2 Remedies.
          (a) If the Executive breaches, or threatens to commit a breach, of any
of the provisions of Section 4 hereof, Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
others and severally enforceable, and each of which is in addition to, and not
in lieu of, any other rights and remedies available to Employer at law or in
equity (including the right to recover damages):
               (i) the right and remedy to have Section 4 hereof specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of Section 4 would cause irreparable harm to Employer and
that money damages would not provide an adequate remedy to Employer;
               (ii) the right and remedy to require the Executive to account for
and pay over to Employer all compensation, profits or other benefits derived or
received by the Executive as the result of any actions constituting a breach of
Section 4 hereof; and

6



--------------------------------------------------------------------------------



 



               (iii) the right to recover all costs, fees and expenses incurred
in connection with enforcing the terms of this Agreement, including, but not
limited to, all court arbitration fees, costs, attorneys’ fees, court reporter
fees and expert witness costs.
     4.3 Blue Penciling. If for any reason any court of competent jurisdiction
shall find that the provisions of Section 4.1 hereof are unreasonable in
duration or in geographic scope, the prohibitions contained herein shall be
restricted to such time and/or geographic areas as such court determines to be
reasonable.
SECTION 5: GENERAL PROVISIONS
     5.1 Defined Terms. Unless defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Merger Agreement unless the
context clearly requires otherwise.
     5.2 Nonassignability; Persons Bound. Neither this Agreement nor any of the
rights, obligations or interests arising hereunder may be assigned by the
Executive without the prior written consent of Employer; provided, however, that
nothing in this Section 5.2 shall preclude the Executive from designating, in
writing, a beneficiary to receive any compensation payable to him or any other
benefit receivable by him under this Agreement upon the death or incapacity of
the Executive, nor shall it preclude the executors, administrators or any other
legal representatives of the Executive or his estate from assigning any rights
hereunder to the person or persons entitled thereto; provided further that the
foregoing shall not be deemed to restrict or impair the ability of the Executive
to engage other key officers in the manner contemplated by Sections 1.4 and 2.2
hereof. Neither this Agreement nor any of the rights, obligations or interests
arising hereunder may be assigned by Employer without the prior written consent
of the Executive to a person other than (i) an affiliate or subsidiary of
Employer, or (ii) any party with whom Employer merges or consolidates, or to
whomever Employer may sell all or substantially all of its assets; provided,
however that any such affiliate, subsidiary or successor shall expressly assume
all of Employer’s obligations and liabilities to the Executive under this
Agreement. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
Notwithstanding anything to contrary herein, there shall be no third-party
beneficiaries of this Agreement except as provided in Section 5.6 hereof.
     5.3 Severability. This Agreement shall be deemed severable and any part
hereof which may be held invalid by a court or other entity of competent
jurisdiction shall be deemed automatically excluded from this Agreement and the
remaining parts shall remain in full force and effect.
     5.4 Entire Understanding. This Agreement contains the entire understanding
of the parties hereto and constitutes the only agreement between Employer and
the Executive regarding the employment of the Executive by Employer. This
Agreement supersedes all prior agreements, either express or implied, between
the parties hereto regarding the employment of the Executive by Employer but is
not in derogation of the Non-Competition Agreement.
     5.5 Amendment. None of the terms and conditions of this Agreement shall be
amended or modified unless expressly consented to in writing and signed by each
of the parties

7



--------------------------------------------------------------------------------



 



hereto. The parties hereto agree to amend this Agreement from time to time in
such a manner that: (a) is agreeable to CapitalSouth; and (b) prevents the
payment of any excise tax resulting from Section 409A of the Internal Revenue
Code of 1986, as amended.
     5.6 Arbitration. Other than as set forth in Section 4.2 hereof, the parties
hereto, by executing this Agreement, WAIVE THEIR RIGHT TO TRIAL BY JURY of
disputes, claims or controversies between themselves or any of their respective
officers, directors, partners, employees, shareholders, affiliates or agents
(such non-signatories being the intended third party beneficiaries of this
Agreement with respect solely to this Section 5.6) and instead agree that ANY
AND ALL CONTROVERSIES AND CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE BREACH THEREOF, SHALL BE SETTLED BY FINAL AND BINDING ARBITRATION IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION THEN IN EFFECT. Any such arbitration proceedings shall be and remain
confidential. The panel of arbitrators for any such arbitration shall consist of
three members of the American Arbitration Association, one of whom shall be
selected by CapitalSouth, one of whom shall be selected by the Executive, and
the third who will be selected by the other two. Judgment upon the decision
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. The parties specifically acknowledge that this Agreement evidences a
transaction involving, affecting, affected by, and a part of, interstate
commerce and that this Agreement to arbitrate is governed by and enforceable
under 9 U.S.C. §§ 1 et seq. The place of arbitration shall be Birmingham,
Alabama.
     5.7 Notices. All notices or other communications to be given by the parties
among themselves pursuant to this Agreement shall be in writing and shall be
deemed to have been duly made to the party to whom it is directed at 1500
Campbell Avenue, Jacksonville, Florida 32207, if to the Executive and at 2340
Woodcrest Place, Suite 200, Birmingham, Alabama 35209, Attention: Chairman, if
to Employer, (a) upon the earlier of five (5) days after mailing or the date of
actual delivery, if mailed by first class or certified mail with postage
prepaid; or (b) upon delivery, if either by hand delivery or by reputable
overnight courier. Any of the parties hereto may change their respective
addresses upon written notice to the other given in the manner provided in this
section.
     5.8 Waiver. No waiver by any of the parties to this Agreement of any
condition, term or provision of this Agreement shall be deemed to be a waiver of
any preceding or subsequent breach of the same or any other condition, term or
provision hereof.
     5.9 Survival. Notwithstanding anything in this Agreement to the contrary,
and notwithstanding any termination of the Agreement Term, the provisions of
this Agreement intended to govern the obligations of the parties hereto upon the
termination of the Executive’s employment with Employer for any reason,
including, but not limited to, Section 3 hereof (inclusive of each of the
subsections thereof) and Section 4.1 hereof shall continue in full force and
effect, if so provided herein.
     5.10 Effective Date. This Agreement shall be effective as of the Effective
Time. In the event the Merger is not consummated by the parties, this Agreement
shall be void and of no further effect.

8



--------------------------------------------------------------------------------



 



     5.11 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Alabama without regard to provisions thereof governing
conflicts of law.
     5.12 Construction. This Agreement was prepared by the parties jointly. The
language used in this Agreement shall be deemed to be the language chosen by the
parties to express their mutual intent, and no rule of strict construction shall
be applied against either party. Whenever used in this Agreement, the singular
number shall include the plural and the plural the singular. Pronouns of one
gender shall include all genders. Accounting terms used and not otherwise
defined in this Agreement have the meanings determined by, and all calculations
with respect to accounting or financial matters unless otherwise provided for
herein, shall be computed in accordance with generally accepted accounting
principles, consistently applied. References herein to articles, sections,
paragraphs, subparagraphs or the like shall refer to the corresponding articles,
sections, paragraphs, subparagraphs or the like of this Agreement. The words
“hereof”, “herein”, and terms of similar import shall refer to this entire
Agreement. Unless the context clearly requires otherwise, the use of the terms
“including”, “included”, “such as”, or terms of similar meaning, shall not be
construed to imply the exclusion of any other particular elements.
     5.13 Captions. The captions as to contents of particular articles, sections
or paragraphs contained in this Agreement and the table of contents hereto are
inserted only for convenience and are in no way to be construed as part of this
Agreement or as a limitation on the scope of the particular articles, sections
or paragraphs to which they refer.
     5.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document with the same force and
effect as though all parties had executed the same document. This Agreement may
be executed and delivered by facsimile transmission.
     5.15 Regulatory Provisions. Notwithstanding anything to the contrary
contained in this Agreement, any payments to be made to the Executive pursuant
to this Agreement or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. Section 1828(k) and FDIC Regulation 12 CFR Part 359,
Golden Parachute and Indemnification Payments. Employer’s obligations under this
Agreement shall be suspended commencing on the date the Executive is suspended
and/or temporarily prohibited from participating in the conduct of Employer’s
affairs by notice served under Section 8(e)(3) or (g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)); provided that if the
charges in the notice are dismissed, Employer shall (i) pay the Executive all of
the compensation withheld while Employer’s obligations under this Agreement were
suspended, and (ii) reinstate all of its obligations under this Agreement;
provided further that the foregoing provisions shall not affect or impair any
other rights of Employer to terminate the Executive for “just cause” or
terminate this Agreement as provided in Section 1.2 hereof. All obligations of
Employer hereunder shall be terminated, except to the extent it is determined
that the continuation of this Agreement is necessary for the continued operation
of Employer by the appropriate regulatory authorities, (i) at the time the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of Employer under the authority contained in Section
13(c) of the Federal Deposit Insurance Act; or (ii) at the time appropriate
regulatory authorities approve a supervisory merger to resolve problems related
to the operation of Employer or when Employer is determined by appropriate
regulatory authorities to be in an unsafe or unsound condition. If

9



--------------------------------------------------------------------------------



 



Employer reasonably determines that any provision of this Agreement fails to
comply with the rules, regulations or orders of any governmental authority
possessing regulatory authority over Employer and its operations, Employer and
Executive, jointly and severally, agree to amend, modify and/or appeal any such
provision or provisions in order to make such provision or provisions comply
with such rules, regulations or orders.
[The remainder of this page is intentionally left blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly, or caused to be executed
this Agreement as at the date and year first above written.

            CAPITALSOUTH BANK
      By:   /s/ W. Dan Puckett         Name:   W. Dan Puckett         Its:
Chairman and Chief Executive Officer     

            EXECUTIVE:
      /s/ James C. Bowen       Name:   James C. Bowen         

11



--------------------------------------------------------------------------------



 



         

     
STATE OF ALABAMA
  )
 
  :
JEFFERSON COUNTY
  )

     I, the undersigned, a notary public in and for said county in said state,
hereby certify that W. Dan Puckett, whose name as Chairman and CEO of
CapitalSouth Bank, an Alabama banking corporation, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of said instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said banking
corporation.
     Given under my hand and official seal this 14th day of September, 2007.

                  /s/ Christi P. Maske     Notary Public           

         
[NOTARIAL SEAL]
  My commission expires:   July 2, 2011
 
       

12



--------------------------------------------------------------------------------



 



     
STATE OF GEORGIA
  )
 
  :
BEN HILL COUNTY
  )

     I, the undersigned, a notary public in and for said county in said state,
hereby certify that James C. Bowen, whose name is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of said instrument, he executed the same
voluntarily.
     Given under my hand and official seal this 14th day of September, 2007.

                  /s/ Penny Henderson     Notary Public           

         
[NOTARIAL SEAL]
  My commission expires:   March 4, 2008
 
       

13



--------------------------------------------------------------------------------



 



APPENDIX A
Accounting Conventions
     Identified below are the major criteria used to determine the profit for
the Mortgage Lion division of CapitalSouth Bank (the “Mortgage Division”) for
purposes of the Incentive Compensation Agreement between James C. Bowen and
CapitalSouth Bank (the “Agreement”).
     1. In general, profits will be determined based on Generally Accepted
Accounting Principles (GAAP) consistently applied to the mortgage origination
and sale activities directly managed by Mr. Bowen. Revenue and expense
associated with these activities shall include: Fee income from the origination
of 1-4 family permanent mortgage loans, 1-4 family construction/permanent loans
where they are originated and managed by the Mortgage Division; interest spread
from mortgage loans held for sale; gains and losses from the sale of mortgage
loans; the direct expenses involved in the operations of the Mortgage Division;
the costs of systems to support the activities of the Mortgage Division;
allocations of other costs necessary to support the activities of the Mortgage
Division. Profit for purposes of this determination will be calculated prior to
any deduction for income taxes or Incentive Compensation Payment as determined
under the Agreement. Profits shall be deemed to include, at the relevant time,
the amount of Reserve Related Profits.
     2. Any mortgage loans held for sale by the Mortgage Division will be funded
by CapitalSouth Bank or through other facilities based on a funding cost which
is equal to the greater of (i) the applicable federal funds rate from time to
time, plus 50 basis points, or (ii) the actual cost of funding under such
third-party funding arrangement on an “all-in” basis.
     3. The Mortgage Division shall be responsible for payment of any
extraordinary costs incurred in, or arising out of, its business, including
legal, compliance and consulting charges and shall utilize vendors acceptable to
CapitalSouth Bank.
     4. Fee income shall be recognized in accordance with GAAP with proper
deferral of fees and related cost in accordance with the policies of
CapitalSouth.
     5. Mortgage loans held for sale will be marked to market as of the end of
each month based on independent valuations. The Mortgage Division operations
will be based on the assumption that all loans will be originated for sale,
including construction/permanent loans. CapitalSouth Bank may from time to time
provide commitments to purchase mortgage loans under specified programs similar
to other investors. In such cases gains or losses will be included in the profit
of the Mortgage Division as for any other investor (purchasers). For loans on
the books over 60 days, the funding cost will be equal to the applicable
benchmark plus an additional 100 basis points (e.g., federal funds plus 150
basis points).
     6. Interest spread on construction/permanent loans will be based on the
above except that the funding cost will be the applicable benchmark plus an
additional 100 basis points (e.g., federal funds plus 150 basis points) for all
such loans. Loans extended beyond their original maturity date will be marked to
market with appropriate lower of cost or market reserves

14



--------------------------------------------------------------------------------



 



established out of profit.
     7. Solely with respect to any loan sold or transferred by the Mortgage
Division after the Closing Date, all costs associated with the repurchases of
loans and any damages or indemnity payable in lieu thereof will be charged
against the Mortgage Division profit. Such costs will include legal costs, any
losses on disposition of the loans, market value adjustments, carrying costs,
all expenses associated with obtaining clear title to the loans or related
collateral, etc. Any loan repurchases from investors will be marked to market
based on resale into the secondary markets with any losses charged against the
profit of the Mortgage Division. Interim funding will be based on federal funds
plus 200 basis points.
     8. Profits shall include any favorable reserve adjustments to the extent
that they constitute “Reserve Related Profits”. Reserve Related Profits shall be
deemed equal to the difference between (i) $2,500,000 and (ii) the amount of any
and all claims, damages, losses, liabilities, obligations, settlement payments,
penalties, assessments, citations, directives, litigation, demands, judgments,
suits, proceedings, costs, disbursements and expenses of any kind or of any
nature whatsoever, including attorney’s fees and expenses (collectively,
“Claims”) which at any time may be imposed upon, incurred by or asserted or
awarded against any of the CapitalSouth Bank, Mortgage Lion, Inc., Monticello
Bank, Monticello, CapitalSouth or any of their respective officers, directors or
employees, and arising, directly or indirectly, from or out of or in any way
related to (a) any breach or alleged breach or violation of any obligation, or
an obligation to repurchase a loan or indemnify the original purchaser thereof,
existing under or pursuant to any agreement, understanding, instrument,
representation, assignment, endorsement or conveyance, of any type or nature,
affecting or relating to the sale or transfer of any loan of any type or nature,
including mortgage loans, construction loans, home equity loans, home equity
lines of credit, letters of credit or installment loans by Monticello Bank or
Mortgage Lion to a Loan Purchaser, occurring on or prior to the Closing Date
(each a “Covered Loan”), whether or not caused by or within the control of
Executive , Mortgage Lion, Monticello Bank, Monticello or CapitalSouth, and
(b) any claim, suit, demand, including the settlement thereof and any expenses,
including attorney’s fees, disbursements, costs of investigation, expert fees,
court fees, mediator fees and arbitrator fees, relating to any Covered Loan
sold, transferred or hypothecated to a third party by any of Mortgage Lion,
Monticello or Monticello Bank prior to the Closing Date, whether sounding in
contract, tort, statutory claim or otherwise, and whether such claim, suit or
demand is brought, known or knowable prior to or after the Closing Date (the sum
of item (i) being referred to as “Loan Repurchase Costs”); provided that in no
event shall Reserve Related Profits be deemed to exceed $450,000.
     9. Employee salaries, benefits and human resource policies will comply with
CapitalSouth policies and guidelines. This includes, but is not limited to,
salary grades, exempt — nonexempt determinations, benefit plan participation and
all other human resource policies.
     10. The profit calculation for the Mortgage Division will take into account
charges for services provided by CapitalSouth based on the concept of
incremental cost; i.e., what is the cost that CapitalSouth would not incur if
the Mortgage Division operations ceased. These include the full cost of the
operations of any systems used exclusively by the Mortgage Division as well as
charges for the cost of the following:

15



--------------------------------------------------------------------------------



 



Accounting and financial reporting
Human Resources and Payroll
Loan systems and Loan operations
Audit
Loan Review
Compliance
Information Technology
To the extent possible charges for the above services will be based on their
direct actual cost. Any allocations of cost will be based on a schedule to be
provided as part of the budget process. The above allocations are based on the
current planned method of operations and may be changed to reflect the level of
assistance provided by other operating areas of CapitalSouth to the Mortgage
Division. Management costs (the compensation and other benefits paid to the
executives of CapitalSouth or CapitalSouth Bank) will not be charged against
profit for these purposes. Allocated costs for the above functions will
initially (period from the Closing Date through December 31, 2007) be equal to
50% of the cost reductions (salary and benefits) resulting from the Merger. This
amount is estimated to be $10,525 per month.
     11. All policies of CapitalSouth Bank will be applied to the operations of
the Mortgage Division and the direct cost of applying those policies will be
included in the profit of the Mortgage Division.
     12. The profitability measures as noted above from time to time may be
changed to properly reflect the incremental profit of the Mortgage Division
resulting from changed business plans and operating procedures.
[The remainder of this page is intentionally left blank.]

16